Citation Nr: 0740487	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include basal cell carcinoma, seborrheic keratosis, and 
actinic keratosis claimed as due to herbicide exposure.

2.  Entitlement to service connection for multilevel 
degenerative disc disease with right sided L5 radiculopathy, 
claimed as a spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1970.  
His awards and decorations include the Bronze Star and Purple 
Heart Medals received in conjunction with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, reopened 
and then denied the veteran's claim for entitlement to 
service connection for a skin condition, claimed as due to 
Agent Orange exposure and denied the veteran's claim for 
entitlement to service connection for multilevel degenerative 
disc disease with right sided radiculopathy.

In June 1995 rating decision the RO denied entitlement to 
service connection for a skin condition secondary to Agent 
Orange exposure.  The only current skin condition was noted 
to be dermatitis, possibly seborrheic dermatitis.  The 
veteran submitted a notice of disagreement with this 
decision, but in a statement received in September 1995, 
withdrew his appeal.  He has subsequently received diagnoses 
of basal cell carcinoma, seborrheic keratosis, and actinic 
keratosis.  A newly diagnosed disorder, whether or not 
related to a previously diagnosed and considered disorder, is 
not the same claim when it has not been previously 
considered.  Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).  The veteran's skin claim is premised on diagnoses 
that were not previously considered, and will be adjudicated 
as a new claim.  

The veteran testified at a local hearing at the RO in June 
2004.  A transcript of the hearing is associated with the 
claims file.

In its January 2004 decision the RO reopened the veteran's 
claim for a skin condition, claimed as due to Agent Orange 
exposure.  However, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for a skin condition, claimed as due to Agent 
Orange exposure.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current spine disability namely, multilevel 
degenerative disc disease with right sided L5 radiculopathy, 
was incurred as a result of injuries in service.  


CONCLUSION OF LAW

The criteria for service connection for multilevel 
degenerative disc disease with right sided L5 radiculopathy, 
claimed as a spine condition are not met.  38 U.S.C.A. §§ 
1110, 1154 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are unremarkable for 
complaints or treatments related to a low back disability.

In April 1993 the veteran presented to the VAMC with a 
history of back pain.

A May 2003 MRI revealed a 1 cm disc fragment within the right 
lateral recess and exit foramen at the L5 level.
 
In October 2003 the veteran underwent a VA examination for 
his back.  The examiner noted that the veteran's claims 
folder revealed no consultations for back pain while in the 
military and no low back pain following parachute jumps.  He 
also noted that the veteran's separation examination did not 
reveal the presence of low back pain.  The examiner stated 
that the veteran's initial episode of low back pain occurred 
in December 2002 with a diagnosis of multilevel degenerative 
disc disease with right sided L5 radiculopathy.  The examiner 
concluded that there was no indication that the veteran's 
degenerative disc disease and radiculopathy originated while 
he was in the military or that his activities while in the 
military predisposed the veteran to or caused his 
degenerative disc disease.

In a December 2003 letter, Dr. Joseph Michelsen stated that 
the veteran reported that during one of his jumps while as a 
paratrooper in Vietnam, he landed incorrectly and had had low 
back pain ever since.  Dr. Michelson also noted that the 
veteran reported radiating pain in his right leg that 
emanated from his back which began in late 2002.  The 
diagnosis was that the veteran had a resolved L4-5 disc 
herniation.

At this June 2004 hearing at the RO, the veteran testified 
that he hurt his back during a parachute jump in 1967.  He 
stated that he did not receive treatment for this injury 
while he was in service.  The veteran reported that during 
the jump, he rolled on his back and hit his spine which 
resulted in severe pain from his lower right leg down.

In a January 2005 letter, an Advanced Registered Nurse 
Practitioner (ARNP) from Whole Life Health Care stated that 
the veteran had been treated for his lumbar and sciatic pain 
with gradual increasing neuropathy.  She stated that the 
original source of the pain was probably secondary to a 
parachute jumping injury while in military training.  

A January 2005 letter from Dr. William Sutherland stated that 
the veteran had troubles with his right leg over the last 35 
years which may be related to a landing while parachuting.  
Dr. Sutherland noted that an MRI scan done in January 2005 
identified the degenerative disc process with some disc space 
narrowing and dark discoloration of disc and in particular a 
herniated disc at the L4-5 level with inferior migration of a 
free fragment.  There was some mild underlying stenosis due 
to facet arthropathy at this level.  The diagnosis was right 
leg pain with L5 radiculopathy.

In a May 2005 letter, a service comrade recalled witnessing 
the veteran injure his back during jump school training.  

Analysis

The record indisputably documents a current back disability 
as multilevel degenerative disc disease with right sided L5 
radiculopathy has been diagnosed.

Although the veteran's service medical records contain no 
reports of a spine injury or disability, the veteran and a 
fellow veteran have provided competent testimony that he was 
involved in a parachuting accident during service.  The 
silence of the service medical records tends to weigh against 
this history, but resolving reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports a finding 
that there was an in-service injury.

There are contradictory opinions as to the relationship 
between the current disability and the in-service injury.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While the January 2005 opinions of Dr. Sutherland and the 
ARNP suggest a link between the veteran's current low back 
disability and his injury in service, the opinions are simply 
too speculative to grant service connection. 

The October 2003 VA examiner had the benefit of a review of 
the veteran's service medical records, but the opinion is of 
limited value because there is no indication that the 
examiner considered the veteran's reports of in-service 
injury and continuity of symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23(2007) (holding that an examination 
was inadequate where the examiner failed to address lay 
statements that he was injured in service, and provided a 
negative opinion based on negative service medical records). 

Other evidence weighing against a link between in service 
injury and current disability consists of the absence of any 
back complaints in the treatment records between the 
veteran's service discharge and 1993.

On the other hand the favorable medical opinions seem to 
acknowledge that the veteran's back disability did not 
require significant treatment prior to 2002, and are based on 
an accurate history.  

Given the lay statements, the veteran's testimony, and the 
favorable medical opinions, the Board concludes that the 
evidence is in favor of finding a link between the current 
back disability and an injury in service.

As each of the elements of service connection is satisfied, 
the claim is granted.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for multilevel degenerative 
disc disease with right sided L5 radiculopathy, claimed as a 
spine condition is granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for finding a link between current disability 
and disease or injury in service is low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Medical records and the veteran's report of current symptoms 
provide competent evidence of current diffuse dermathelosis.  
Service medical records demonstrate that the veteran was 
treated for a rash in December 1968.  At his June 2004 
hearing, the veteran reported a continuity of his skin 
condition.

An examination is needed so that a medical professional can 
express an opinion based on a review of the record and 
consideration of a complete history as to whether there is a 
current skin disorder related to an injury in service, to 
include exposure to Agent Orange. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a skin condition related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions: 1) does the 
veteran have a current skin condition?  
2) If the veteran is found to have a 
current skin condition, is it at least as 
likely as not (50 percent or greater 
probability) that the current skin 
condition had its onset in service or is 
the result of a disease or injury in 
active service?

2.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


